Citation Nr: 1413292	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial increased rating for degenerative changes of the knees and left shoulder, evaluated as 10 percent disabling from January 1, 2008 to July 25, 2012, and as 20 percent disabling, from July 26, 2012, to include the propriety of separate evaluations for each joint.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  An August 2012 rating decision granted increased 20 percent rating effective from July 26, 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

VA has a duty to assist claimants which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

In this case, the Veteran contends that higher, including separate, ratings are warranted for his service-connected degenerative changes of his knees and left shoulder.  He reported having occasional incapacitating episodes of knee and left shoulder pain.  He described having episodes of knee pain and weakness, at least monthly, and having episodes of shooting, incapacitating left shoulder pain every two to three months.  A February 2014 brief provided in support of this claim asserts that magnetic resonance imaging (MRI) scans was required for an adequate determination.  An October 2009 private medical statement notes that X-ray studies in August 2007 revealed degenerative changes to the left shoulder and both knees and provides diagnoses of left shoulder rotator cuff syndrome and bilateral knee osteoarthritis.  The Veteran's private treatment records have not been provided.  In light of the evidence of record, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to his knees and left shoulder.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Then, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected degenerative changes of the knees and left shoulder.  The examiner must review the claims file and must note that review in the report.  Range of motion studies and all necessary tests and studies, to include X-ray or MRI studies, must be conducted.  An explanation should be provided if it is found that X-ray or MRI studies are not necessary for an adequate opinion.

All relevant findings should be annotated in the examination report.  In particular, the examiner should conduct range of motion testing of the Veteran's knees and left shoulder, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or coordination associated with the Veteran's knees and left shoulder. If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his knees and left shoulder due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be readjudicated with consideration of all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


